Dissenting Opinion by
Mb. Justice Cohen:
I would affirm the opinion of the court below granting the petition for writ of habeas corpus.
An examination of the entire record discloses that the prosecution had a very flimsy case against the defendant. As former . Chief Justice Charles Alvin Jones so aptly stated in his concurring opinion to the first Johnson case, “[t]he books will be searched in vain 'for a more startling example of a synthetically constructed case of murder against a suspect.” Commonwealth v. Johnson, 368 Pa. 139, 148, 81 A. 2d 569, 573 (1951). I agree. It is abundantly clear that the prosecution would never have secured a conviction without the introduction in evidence of defendant’s prior convictions.
The majority places considerable emphasis upon Commonwealth v. Parker, 294 Pa. 144, 143 Atl. 904 (1928), in which the validity of the split-verdict rule was upheld. As the majority correctly points out, this *506rule has been subject to much criticism over the years. Finally, in United States ex rel. Scoleri v. Banmiller, 310 F. 2d 720 (3d Cir. 1962), cert. denied, 374 U.S. 828 (1963), the court of appeals for the third circuit disapproved the "Parker Rule" when it held under the particular facts and circumstances of that case that the introduction of prior convictions in evidence was violative of due process of law. Although it is doubtful whether the Scoleri decision should be applied to all cases involving the "Parker Rule", nevertheless the mood and tenor of Scoleri obliges us to scrutinize with care a finding of guilt which appears to be based on no more substantial evidence than a record of the defendant's prior convictions. Since the instant conviction is precisely that type of case, I must register my dissent.